Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 22, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Herzon (6,235,027) in view of the teaching of Moses et al (2006/0167452).
	Herzon provides a medical treatment tool comprising first and second arms (22,24) having first and second ends that are coupled such that a distance between the arms is adjustable (i.e. to close the forceps).  Each of the first and second arm comprises a conductor (44,45) and a support (48,49).  There is a cover (12) covering the conductor and the support (the conductors and supports extend into the housing and are connected across the neoprene spacer to allow for pivotal movement).  Each conductor includes a tip (22,24) that protrudes in an extension direction from the support and the cover and is not covered by the support or the cover.  Herzon fails to expressly disclose the support is made from a resin with a reinforcing material made of fibers and particles.  It is noted the Herzon support is provided as a shroud to insulate the user from the conductors/heaters.
	Moses et al, as addressed in the previous Office action, discloses a similar device having movable arms that are surrounded by a support material.  Specifically, Moses et al teach that the insulative material serving as a support made be made from a fiber reinforced thermoplastic resin (para. [0016]) to provide support, heat resistance and insulation to the device.  To have formed the Herzon insulative support members from a fiber reinforced resin composite material to provide the necessary support and insulation for the conductive members would have been an obvious design consideration for one of ordinary skill in the art since Moses et al fairly teach the use of such a material as an insulating support member in an analogous device.
	Regarding claim 2, Herzon fails to disclose the material for the cover, but as address above, Moses et al disclose the known use of resins for making handles and insulating portions of an electrosurgical forceps device.  The use of any well known material, including the use of resins as taught by Moses et al, is deemed an obvious design consideration for the skilled artisan.  Regarding claim 3, see Figure 1 of Herzon which shows the support members in the claimed positions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on the same combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Becker (5,306,287) discloses another forceps device having a conductor with a surrounding cover, and an insulating reinforcing member supported in the cover, and the distal tips of the conductors extending from the cover/support to contact tissue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/May 31, 2022